Citation Nr: 1615510	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1959 to July 1962.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.

2.  The Veteran has had continuous symptoms of bilateral sensorineural hearing loss since service.

3.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA disability compensation purposes.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for bilateral sensorineural hearing loss.  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  As an organic disease of the nervous system, sensorineural hearing loss is a "chronic disease" under 38 C.F.R. 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such sensorineural hearing loss (as an organic disease of the nervous system), become manifest to a degree of 
10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection Analysis

The Veteran contends that the current bilateral sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, was caused by acoustic trauma during active service.  He asserts that he sustained acoustic trauma during service due to exposure to the loud noise of construction equipment while performing his duties as a crane shovel operator.  He seeks service connection on this basis.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma (i.e., bilateral ear injury), and that the evidence is in equipoise on the question of whether he has had continuous symptoms of bilateral sensorineural hearing loss since service.  Because the Veteran served as a crane shovel operator during service, and exposure to the loud noise of construction equipment is consistent with the circumstances or conditions of service, the lay account of exposure to loud noise (i.e, acoustic trauma) during service is deemed credible and of significant probative value.  

The service treatment records show no report, complaint, diagnosis, or treatment for hearing loss during service; however, on the July 1962 service separation report of medical history, the Veteran answered "Yes" when asked if he then had or had ever had "running ears."  Thus, the lay evidence contemporaneous to service separation indicating ear problems at that time is consistent with the competent and credible account of bilateral sensorineural hearing loss symptoms during service and since service.  

Although the Board is aware of the Veteran's post-service occupational noise exposure while working as an aircraft plant inspector, building inspector, tractor operator on a plant farm, and construction superintendent, as well as the recreational noise exposure of snow mobiles, bilateral sensorineural hearing loss symptoms began during service and have continued since service; therefore, the bilateral sensorineural hearing loss symptoms began before the start of post-service employment or post-service recreational activity.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the "continuous" post-service symptom criteria for presumptive service connection under 38 C.F.R. 
§ 3.303(b) for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In granting presumptive service connection for bilateral sensorineural hearing loss, the Board notes that the February 2010 VA medical opinion weighs against the grant of service connection for bilateral sensorineural hearing loss on a direct basis under the provisions of 38 C.F.R. § 3.303(d); however, the February 2010 VA medical opinion was based on the inaccurate factual premise that bilateral sensorineural hearing loss symptoms began many years after service, and the misstatement that the 2005 Institute of Medicine study on Military and Noise Exposure concluded that there was no scientific evidence to support delayed onset of noise induced hearing loss.  In fact, the Veteran has presented credible evidence of hearing problems during and since service, and the 2005 Institute of Medicine study actually reads that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure.  For these reasons, the Board finds that the February 2010 VA medical opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  Furthermore, because the appeal for service connection of bilateral sensorineural hearing loss has been granted based on presumptive service connection for a chronic disease due to continuous symptoms of bilateral hearing loss since service, analysis of other potential theories for entitlement to service connection of bilateral sensorineural hearing loss (i.e., on a direct basis under 38 C.F.R. § 3.303(d)) is not required.  38 U.S.C.A. § 7104 (no remaining questions of law or fact to decide).  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


